                                                                 JS-6



             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA




HOMAYOUN BAZARGAN,                 CV 19-6169 DSF (FFMx)
   Plaintiff,

               v.                  JUDGMENT

COUNTY OF LOS ANGELES,
    Defendant.



  The Court having granted a motion to dismiss,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing and
that the action be dismissed with prejudice.




Date: November 12, 2019           ___________________________
                                  Dale S. Fischer
                                  United States District Judge
